Detailed Action
Claims 1-8 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

            Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 8 as a whole define “A medium which non-transitorily records a program executed by an information processor...”. The specification in paragraph [0034]  of PGPUB  states “. The program for executing the method of assisting diagnosis described above may be non-transitorily stored in a recording medium.”, This statement of the specification  may include transitory and non- transitory propagation signals, and “a transitory, propagating signal … is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” Therefore, the examiner suggests: Amending the claim to embody the program on “non- transitory computer-readable storage medium” or equivalent that excludes computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory. Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
IN GENERAL--The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


            Claims1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitation “an analyzer that detects a lesion” recited in claim  is not supported by a written description in the specification-as-originally-filed, because the specification discloses the analyzer but fail  to disclose the  structure of the analyzer. The specification  discloses “The image analyzer 28 is a module which realizes the CADe”, (see par.  [0043] of PGPUB). The specification does not disclose  a sufficient structure that describe the functions of the module. 


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


          Claims 1-6  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, because the metes and bounds of the claimed invention are vague and ill-defined due to an inadequate written description with reference to the rejection under 35 U.S.C. 112, first paragraph,  whereby the claims are rendered indefinite. 
The limitation  “an analyzer that detects a lesion” lacks clarity because  it is unclear what structurally the analyzer and “module” are; said lack of clarity causing the metes and bounds of the claimed invention to be vague and ill-defined, whereby the claim is rendered indefinite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  1-3 and 5-8   are rejected   under 35 U.S.C. 103 as being unpatentable over KITAMURA et al., (hereafter KITAMURA ) WO 2019146066 A1, published on 08/18/2019 for examination purpose US equivalent US 20210000327 A1 is applied; in view of , in view  of Tashiro; Rika (hereafter Tashiro), US 20140088427, published on March 27, 2014.

Regarding claim 1, KITAMURA  teaches  A([0005],an endoscopic image processing apparatus including a processor) comprising: 
an analyzer that detects a lesion included in an ultrasonic image which is a real-time 5video image and that outputs lesion information when the lesion is detected ([0005], [0038], the processor is configured to receive the endoscopic image and detect one or more lesion candidate regions included in the endoscopic image. Specifically, the lesion-candidate-region detecting section 131 detect a lesion candidate region L included in endoscopic images sequentially outputted from the main body apparatus 12 and perform processing for acquiring lesion candidate information IL, which is information indicating the detected lesion candidate region L); and
an indication controller that causes a mark for indicating the lesion to be displayed on the ultrasonic image based on the lesion information([0064]-[0065] the display control section 133 setting a marker image MM1 for highlighting, on the main screen MG, the position of the lesion candidate region L11 detected by the processing in step S11 in FIG. 3 and a marker image MS1 for highlighting, on the sub-screen SG, the position of the lesion candidate region L11), and that restricts display of the mark when a mark display restriction condition is satisfied by a continued detection of the lesion ([120]-[121], FIG. 12, the display control section 133 performs setting for restricting the addition of the marker image M on the main screen MG. When a time period for gazing the main screen, MG is sufficiently longer than a time period for gazing the sub-screen SG is performed, it is possible to restrict addition of the marker image M to the lesion candidate region L included in the main screen MG not to hinder the work).  

However, it is noted that KITAMURA does not specifically teach  “An ultrasound diagnostic apparatus”
On the other hand, Tashiro teaches  An ultrasound diagnostic apparatus ([0008],Tashiro specifically teaches an ultrasound diagnostic apparatus to generate an ultrasound image and display plurality of examination portions of the ultrasound image) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well- known imaging mode that perform 
a B (brightness) mode imaging, a PW (pulse wave-Doppler) mode imaging and a CF (color flow) mode imaging taught by Tashiro ([0037])  into KITAMURA.
The suggestion/motivation for doing so would have been to allow  user of KITAMURA to display a biomedical image  composed of bright dots representing the ultrasound echoes using B- mode imaging,   to  display  vascular anatomy and flow within blood vessels using CF mode imaging , and accurately measure the velocity of blood in a precise location and in real time using PW mode imaging. 

Regarding claim 2,  KITAMURA teaches the indication controller judges that the mark display restriction condition is satisfied, based on the lesion information (claim 12, [0043],  the marker image M for highlighting the position of the lesion candidate region L, the highlighting processing section 133A perform the highlighting processing using both of the position information and the size information included in the lesion candidate information IL.  The screen sizes of the sub-image that display the lesion is  restricting by  adjusting  and assigning upper and lower limits ). 

Regarding claim 3,  KITAMURA teaches the  lesion information includes position information which shows a position of the lesion, and size information which shows a size of the lesion ( claim 12, [0043],  the marker image M for highlighting the position of the lesion candidate region L, the highlighting processing section 133A perform the highlighting processing using both of the position information and the size information included in the lesion candidate information IL), and the indication controller judges that the mark display restriction condition  is satisfied (display setting information including one or more setting values relating to the display image generated by the display control section 133 that restrict the area of sub-screen SG where lesion candidate region to be display), based on at least one of the position information and the size information (claim 12, [0045], acquires information indicating a setting value of a screen size of the sub-image in the display image, increases the highlighting level in highlighting the position of the lesion candidate region included in the sub-screen as the setting value of the screen size of the sub-image becomes closer to a lower limit value, and reduces the highlighting level in highlighting the position of the lesion candidate region included in the sub-screen as the setting value of the screen size of the sub-image becomes closer to an upper limit value.).  

Regarding claim 5, while KITAMURA teaches the limitation of claim 1, but fails to teach the limitation of claim 5.
            On the other hand  Tashiro teaches wherein when a freeze operation is performed in a state in which the display of the mark is restricted, the indication controller again displays the mark on the ultrasonic image which is frozen ([0086]-[0087], A method of freezing and unfreezing an ultrasonic image on a computer screen by pressing freeze button 34 for imaging. The freeze button 34 is pushed again and performs switching of the highlighting of the body mark in a predetermined timing when the freezing of the ultrasonic image is released. The freeze button is pushed the ultrasonic image is freeze on the screen  with the body  marker until the freeze button is pushed again).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of freezing and unfreezing  ultrasound image on a computer screen taught by Tashiro into KITAMURA.
The suggestion/motivation for doing so would have been to allow user of KITAMURA to  insert a body mark in each of the plurality of examination portions of  ultrasound images by sequentially pressing and realizing the freezing button, wherein  body mark indicates an examination position by the ultrasound probe (see [0008]) .

Regarding claim 6, KITAMURA teaches  the mark has a form surrounding the lesion, and in a state in which the display of the mark is restricted, the indication controller causes display of another mark, for indicating detection of the lesion, at an outer side of the ultrasonic image ([0058] the lesion-candidate-region evaluating section 132 detects strength of an edge in a boundary portion of the legion candidate region L11 based on the endoscopic image in which the lesion candidate region L11 is detected. For example, when detecting that the strength of the edge in the boundary portion of the lesion candidate region L11 is low, the lesion-candidate-region evaluating section 132 determines that a light-colored polyp is included in the lesion candidate region L11 and acquires an evaluation result indicating that the difficulty in finding the lesion candidate region L11 is high. Clearly as discussed above in claim 1,  if the strength of the edge in the boundary portion of the lesion candidate region L11 is high, the display control section 133 setting a marker image MM1 for highlighting on the sub-screen SG)

Regarding claim 7, all claims limitations are rejected the same as claim 1, except claim 7 is directed to a method claim. 

 Regarding claim 8, KITAMURA  teaches A medium which non-transitorily records a program executed by an information processor, the program including functions  (claim 15, [0007], A computer-readable non-transitory recording medium recording an image processing program, the computer-readable non-transitory recording medium causing a computer to execute: processing for generating a display image; and regarding  the remaining  limitation of claim 8, all claims limitations are rejected the same as claim 1,

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over KITAMURA, WO 2019146066 A1; in view of , in view  of Tashiro; Rika (hereafter Tashiro), US 20140088427, published on March 27, 2014  as applied to claim 1 above, and further in view of Lyman  et al., (hereafter Lyman), US 20200160301 A1, filed on March 26, 2019.

            Regarding claim 4, KITAMURA teaches  wherein the mark display restriction condition includes a position of the lesion  and a size of the lesion (claim 12, [0043],  the marker image M for highlighting the position of the lesion candidate region L, the highlighting processing section 133A perform the highlighting processing using both of the position information and the size information included in the lesion candidate information IL);
However, it is noted that KITAMURA does not specifically teach  “a time condition which is satisfied when detection of the lesion is continued over a predetermined period; and 25a spatial condition which is satisfied when a change of a position of the lesion is within a first range and a change of a size of the lesion is within a second range”
On the other hand, Lyman teaches a time condition which is satisfied when detection of the lesion is continued over a predetermined period and 25a spatial condition which is satisfied when a change of a position of the lesion is within a first range and a change of a size of the lesion is within a second range ([0274] Lyman specifically teaches  a method of determining  lesion change prediction data. Presenting the lesion change prediction data can include overlaying a predicted diameter, area, and/or volume change of the lesion, for example, by displaying a solid or semi-transparent outline and/or shading of the pixels in accordance with a predicted future size, a predicted future shape, and/or predicted future location of the lesion in at least one image slice, to visually depict how much the lesion is predicted to shrink, grow, or otherwise change shape and/or position. For example, lesion change prediction data can be generated for one year, two years, and three years in the future.  The time condition  lesion is continued over a predetermined period predetermined period corresponds to the  one year, two years, and three years prediction time of the lesion.  The change of a position of the lesion is within a first range corresponds to  the predicted future  location of the lesion. The change of a size of the lesion is within a second range corresponds  the predicted future size and future shape of the lesion)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a method of predicting dimensional change and change in location of  lesion with a predetermine period (years) taught by Lyman into KITAMURA.
The suggestion/motivation for doing so would have been to allow user of KITAMURA to  learn whether the lesion is advancing or shrinking.  In case of advancing  user KITAMURA able to prevent further advancement of the lesion using different treatment.        

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FIKIRTE (Fiki) T ASHINE/            Examiner, Art Unit 3793                                                                                                                                                                                            

/KEITH M RAYMOND/            Supervisory Patent Examiner, Art Unit 3793